KbpoRT oe Committee.
IN Assembly, January 16th, 1792.
Mr. Smith (of Suffolk county), from the committee of privileges and elections, to whom was referred the petition of Eliphalet Kellog and others, and the separate petitions of Beriah Palmer and Adam Comstock, together with the depositions and papers which accompanied the same, reported the following facts, viz.: That on the last Tuesday in May last, John Bradstreet Schuyler, Benjamin Bosekrans and Elias Palmer, being a majority of the supervisors of Saratoga county, met, pursuant to law, to canvass the votes for members of Assembly for the said county. That among the bundles containing the poll lists and ballots, delivered to them - by the clerk of the said county, there appeared two bundles from the town of Ballston, one of which was superscribed by Beriah Palmer, as supervisor, and others, together with him, as inspectors of the election, held in the said town; and to the other, the names of James Gordon, as supervisor, and others, together with him, as inspectors of the election held in said town, were superscribed; and that each of the said bundles was inclosed, superscribed, sealed, and in every respect returned as the law directs. That the said Beriah Palmer and James Gordon appeared and claimed respectively a seat, as the legal supervisor of the said town. That on the first day of the meeting of the said supervisors, they proceeded to examine the votes or ballots of the town of Stillwater, and after having canvassed the same, they were burnt by one of the said supervisors without any particular direction for that purpose. That it was then agreed by a majority of the said three supervisors, that the ballots taken by the person who should be declared the supervisor of the town of Ballston, should be received and canvassed; but, upon a reconsideration of the question', it was determined by a majority of the said three supervisors, that both bundles of the poll lists and ballots from the town of Ballston should be destroyed without being opened. That on the second day after *12the meeting of the said supervisors, and 'after it was determined to destroy the poll lists and ballots from the town of Ballston, they proceeded to examine the claims of the said Beriah Palmer and James Gordon, and thereupon decided that the said Beriah Palmer was the legal supervisor of the said town of Ballston, but they did not admit the said Beriah Palmer as one of the said canvassers. That after Beriah Palmer was declared the supervisor of Ballston, the other three supervisors proceeded to canvass the ballots returned for the towns of Halfmoon and Saratoga. That after they had completed canvassing the same, the ballots and poll lists were thrown upon the table, together with the bundles of ballots and poll lists which had been returned from the town of Ballston, were destroyed, and were with those taken and burnt by the aforesaid John Bradstreet Schuyler, without any particular direction of the said supervisors for that purpose.
That after the poll lists and ballots from the town of Ballston were destroyed, the three aforesaid supervisors did sign the certificate of election.
And the committee further’reported, that at the election held in Ballston, by the said Beriah Palmer as supervisor of the said town and one of the inspectors of the said election, there were taken three hundred and twenty-three ballots for members of Assembly, and at the election held by James Gordan, as supervisor of the said town and one of the inspectors of the said election, there were taken two hundred and twenty-four ballots for members of Assembly.
That two hundred and nine persons have made oath that, at the last annual election held in Ballston by Beriah Palmer as supervisor, and others, inspectors of the said election, they voted for Beriah Palmer, Benjamin Roselcrans, Adam Comstock and Elias Palmer.
That, in the three towns of Stillwater, Saratoga and Halfmoon, Elias Palmer had'three hundred and, thirty votes; Benjamin Bose-krans, two hundred and twenty-two votes; Sidney Berry had two hundred and thirty-one votes; 'Andrew Mitchell had two hundred and twelve votes; Beriah Palmer had one hundred and seventy-three votes; and Adam Comstock, one hundred and forty-two votes.
Mr. Smith read the said report in his place, and delivered the same in at the table, where it was again read.
Ordered, That the said report be committed to a committee of the whole house, and that Thursday next be assigned for the consideration! of the said report.
*13And, on reading a petition of Beriah Palmer, praying to be heard, by himself or his counsel, on behalf of the petitioners, on the subject reported on; *
Ordered, That the said Beriah Palmer be heard by himself or his counsel, at the bar of this House, on the subject-matter of the said report, and the petitioners therein mentioned, on Thursday next at twelve of the clock.
Assembly Journal, 1792, pages 23, 24.'
KePORT CONSIDERED.
Beriah Palmer heard for the petitioners, at the bar of this House.
IN Assembly, January 19, 1792.
The order for the day was read, that Beriah Palmer, on behalf of the petitioners, be' heard at the bar of this House, by himself or counsel, on the report of the committee of privileges and elections, on the petition of Eliphalet Kellog and others, and the other petitions and papers mentioned in the said report, relative to the seats of two of the members from Saratoga county.
The said report, as inserted in the journal of this House of the 16th instant, was read, and John Cozins, Esq., of counsel for the petitioners, was heard at the bar of the House.
The House then resolved itself into a committee of tlie whole House, on the said report, and after some time spent thereon, Mr. Speaker resumed the chair, and Mr. Barker, from the said committee, reported that the committee had made progress therein and directed him to move for leave to sit again.
Ordered, That the said committee have leave to sit again. Assembly Journal, 1792, page 29.
Seats of Sidney Berry and Andrew Mitohell Yaoated.
January 20th, 1792.
Mr. Barker, from the committee of the whole House, on the report of the committee of privileges and elections on the petition of Eliphalet Kellogg and others, and the other petitions and papers mentioned in the said report, which report is inserted in the journal of this House of the 16th instant, reported that, after debates were had in the committee on the said report, Mr. Lewis made a motion that the committee should agree to a resolution in the words following, viz:
*14Resolved, That it is the opinion of this committee that the seats of Sidney Berry and Andrew Mitchell, members attending this House from the county of Saratoga, be vacated. That the question having been put whether the committee had agreed to said resolution, it passed in the negative.
Mr. Barker read the report in his place, and delivered the same in at the table where it was again read and agreed to by the House. Assembly Journal, 1J92, page 31.